Dismissed and Opinion Filed May 10, 2021




                                       In the
                            Court of Appeals
                     Fifth District of Texas at Dallas
                               No. 05-91-01700-CV

   CHARLES A. CROSS AND CATHLEEN CROSS SEXTON, Appellants
                              V.
                H. W. BEUTEL, JR., M. D., Appellee

               On Appeal from the 191st Judicial District Court
                            Dallas County, Texas
                      Trial Court Cause No. 88-079-J

                        MEMORANDUM OPINION
                  Before Justices Schenck, Reichek, and Carlyle
                           Opinion by Justice Carlyle
      We reinstate this appeal. This case was abated in 1992 due to bankruptcy. See

TEX. R. APP. P. 8.2. The court has conducted an independent review of the federal

Public Access to Court Electronic Records (PACER) system; however, nothing on

that system indicates that a bankruptcy case was still pending.

      We then notified the parties by letter, requesting they inform the court of the

status of the bankruptcy and of this appeal. We cautioned that the failure to respond

would result in the appeal being dismissed for want of prosecution. See id. 42.3(b),

(c). The letters to appellants (who were appearing pro se at the time the case was

abated) were returned because the addresses were no longer current, despite the
obligation to provide the court with current contact information. See TEX. R. APP. P.

9.1(b); 5th Tex. App. (Dallas) Loc. R. 2. Our attempts to contact appellants by phone

were likewise unsuccessful.

      Because we gave the parties an opportunity to show why we should not

dismiss this case for want of prosecution and because no one has responded, we

dismiss the appeal. See id. 42.3(b), (c); see Brewer v. Admiral Ins. Co., 2002 WL

31312990, at *1 (Tex. App.—Dallas Oct. 16, 2002, no writ) (per curiam) (not

designated for publication).




                                           /Cory L. Carlyle//
911700f.p05                                CORY L. CARLYLE
                                           JUSTICE




                                        –2–
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

CHARLES A. CROSS AND                         On Appeal from the 191st Judicial
CATHLEEN CROSS SEXTON,                       District Court, Dallas County, Texas
Appellants                                   Trial Court Cause No. 88-079-J.
                                             Opinion delivered by Justice Carlyle.
No. 05-91-01700-CV          V.               Justices Schenck and Reichek
                                             participating.
H. W. BEUTEL, JR., M. D.,
Appellee

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.




Judgment entered this 10th day of May, 2021.




                                       –3–